AFFIRMED; Opinion Filed September 25, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01483-CR

                         JEREMY DEMONE WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-30956-M

                              MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                    Opinion by Justice Lang

       Jeremy Demone Williams appeals his conviction, following the adjudication of his guilt,

for burglary of a habitation. See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011). The trial

court assessed punishment at five years’ imprisonment. On appeal, appellant’s attorney filed a

brief in which he concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he
did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      / Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141483F.U05




                                                -2-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


JEREMY DEMONE WILLIAMS,                             Appeal from the 194th Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F10-30956-M).
No. 05-14-01483-CR         V.                       Opinion delivered by Justice Lang, Justices
                                                    Evans and Whitehill participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered this 25th of September, 2015.




                                              -3-